Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143824                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  STATE OF MICHIGAN,                                                                                      Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143824
                                                                   COA: 301951
                                                                   Isabella CC: 2010-008488-CZ
  BRANDON McQUEEN and MATTHEW
  TAYLOR, d/b/a COMPASSIONATE
  APOTHECARY, LLC,
            Defendants-Appellants.

  _________________________________________/


         On order of the Court, the application for leave to appeal the August 23, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the Michigan Medical Marihuana Act
  (MMMA), MCL 333.26421 et seq., permits patient-to-patient sales of marihuana.

          The Attorney General and the Michigan Association of Compassion Centers are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2012                      _________________________________________
           y0321                                                              Clerk